DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on 6/30/2021, 6/28/2022, 8/5/2022 and 9/29/2022 have been considered by the Examiner and made of record in the application file.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Caceres, et al (US PG Publication 2021/0014755), hereafter Caceres, in view of Khasnabish, et al (US PG Publication 2021/0329466), hereafter Khasnabish.

Regarding claim 1, Caceres teaches 
a distributed communication controller, comprising
([0044] Device 300 includes MEC 135, which includes): 
a communications interface
(Fig. 3 communication interface 325); 
a processor coupled to the communications interface
(Fig. 3 processor 310, coupled to the communication interface 325); and 
a memory coupled to and readable by the processor and storing therein instructions that, when executed by the processor, cause the processor to
([0047] Processor 310 accesses instructions from memory/storage 315): 
execute application instructions that provide communication services to a wearable device of a user in physical proximity to the distributed communication controller without requiring execution of an application by the wearable device
([0027] End device 180 includes a wearable device
[0035] After establishing a connection with a wireless station, that end device 180 connects to MEC site 135-1 and the wireless resources handover service is triggered. MEC site 135-1 requests that end device 180 provide navigation information to MEC 130-1
[0040] A mobility control message including an indication of whether the application is stateless is sent to the candidate MEC site 135 (e.g., MEC site 135-1) to be used at the beginning of predetermined route 215, and the MEC site 135-1 sends the mobility control message to its neighboring MEC site(s) 135 that are in predetermined route 215 (e.g., MEC site 135-2, MEC site 135-3, etc.))
(The MEC 135-1, which communicates with end device/wearable device, indicates application stateless (stateless = application not yet executed))); 
determine a location of the wearable device relative to the distributed communication controller and an adjacent distributed communication controller
([0031] and Fig. 2 MEC sites 135 connected to each other in a mesh configuration (or another type of configuration) that enables each MEC site 135 to have knowledge of and/or connectivity to its nearest neighboring MEC site(s) 135
(MEC 135-1, adjacent to neighbor MEC 135-2)
[0036] and Fig. 2 Scheduler 140 (e.g., executing on MEC site 135-1) calculates predetermined route 215 for end device 180 based on the physical location of wireless resources such as MECs 135, based on a starting location of end device 180 and selected from multiple prospective routes end device 180 takes to the identified destination
(The scheduler of MEC 135-1 determines the location of the end device/wearable device along its route, relative to the physical location of MECs that include the neighboring MEC 135-2)), 
wherein a communications range of the distributed communication controller and the adjacent distributed communication controller overlap
(Fig. 2 illustrates communication range of MEC 135-1, which includes range of cell 210-5, as depicted by dotted line, overlaps with communication range of neighboring MEC 135-2, which includes range of cell 210-6, as depicted by dotted line
(ranges cell 210-5 and cell 210-6 overlap)); 
determine, based on the location of the wearable device, that the wearable device is in a handoff zone disposed between the distributed communication controller and the adjacent distributed communication controller
([0037] Scheduler 140 of MEC 135-1 determines that route segment 215-1 begins with end device 180 connecting to wireless station 110-5 upon entering cell 210-5, and select wireless station 110-6 as a target for handover upon entering cell 210-6 (involving an inter-MEC handover between MEC site 135-1 and MEC site 135-2)
(when end device/wearable device enters location of cell 210-6, handover between MEC 135-1 and MEC 135-2)); 
send, via the communications interface, communication information for the communication services and the wearable device to the adjacent distributed communication controller
([0040] A mobility control message identifying the selected handover target cells 210/wireless stations 110 (e.g., series) and the associated MEC sites 135, an identifier for end device 180, connectivity information (e.g., estimated time of connection), a list of the resources (e.g., computing resources; bandwidth; etc.) is sent to the candidate MEC site 135 (e.g., MEC site 135-1) to be used at the beginning of predetermined route 215, and the MEC site 135-1 sends the mobility control message to its neighboring MEC site(s) 135 that are in predetermined route 215 (e.g., MEC site 135-2, MEC site 135-3, etc.)).
Caceres does not teach
cease providing the communication services to the wearable device when a communication connection is established between the adjacent distributed communication controller and the wearable device and the adjacent distributed communication controller executes the application instructions continuing to provide the communication services to the wearable device.
In the same field of endeavor, Khasnabish teaches the limitations not taught by Caceres, including	
cease providing the communication services to the wearable device when a communication connection is established between the adjacent distributed communication controller and the wearable device and the adjacent distributed communication controller executes the application instructions continuing to provide the communication services to the wearable device
([0040] Service optimization controller 105 triggers the transfer of the state for the particular stateful service accessed by UE 101 from MEC 111-1 to MEC 111-2.  Service optimization controller 105 delays transferring the service state until UE 101 is handed off from 4G RAN 107, UE 101 disconnects from 4G RAN 107, and/or UE 101 stops or pauses access to the particular stateful service when connected to 4G RAN 107
[0042] UE 101 continues and/or resumes the particular stateful service access using the spectrum allocated by 5G RAN 109 and localized state access and/or service execution at MEC 111-2
[0122] UE 101 may, in some embodiments, include a computing and communication device that may be worn by a user (also referred to as “wearable” devices) such as a watch, a fitness band, a necklace, glasses, a ring, a belt, a headset, and/or another type of wearable device.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Caceres, which includes providing handover of a service to wearable device, to include Khasnabish’s teaching of providing handover of a service to wearable device, discontinuing service at one controller and the continuing/resuming service at a neighbor controller, for the benefit of having the total of the first and second amounts of latency may satisfy the latency and/or performance requirements of the particular stateful service (see [0042]).


Regarding claim 2, Caceres, in view of Khasnabish, teaches the distributed communication controller of claim 1.
Khasnabish further teaches
wherein the communication services provided to the wearable device are uninterrupted between the execution of the application instructions by the distributed communication controller and by the adjacent distributed communication controller
([0040] Service optimization controller 105 delays transferring the service state until UE 101 is handed off from 4G RAN 107, and/or UE 101 stops or pauses access to the particular stateful service when connected to 4G RAN 107
[0042] UE 101 continues and/or resumes the particular stateful service access using the spectrum allocated by 5G RAN 109 and localized state access and/or service execution at MEC 111-2
[0122] UE includes wearable device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Caceres, in view of Khasnabish, which includes providing handover of a service to wearable device, to include Khasnabish’s teaching of providing handover of a service to wearable device, discontinuing service at one controller and the continuing/resuming service at a neighbor controller, for the benefit of having the total of the first and second amounts of latency may satisfy the latency and/or performance requirements of the particular stateful service (see [0042]).

Regarding claim 9, Caceres, in view of Khasnabish, teaches the distributed communication controller of claim 1.
Caceres further teaches 
wherein providing the communication services comprises sending, via the communications interface, voice calls to the wearable device
({0027] End device 180 includes smartphone, which makes calls), and 
wherein the voice calls are caused to play, in an audio format, at a speaker of the wearable device
([0052] End device 180 includes, an audio capturing device, and/or some other type of auditory input component. Output 335 permits an output from device 300. For example, output 335 may include a speaker, an output port, and/or some other type of auditory output component).

Regarding claim 10, Caceres, in view of Khasnabish, teaches the distributed communication controller of claim 9.
Caceres further teaches 
wherein providing the communication services further comprises receiving, via the communications interface from the wearable device, a spoken output recorded via a microphone of the wearable device
([0052] End device 180 includes speech recognition logic, a microphone and/or some other type of auditory input component. Output 335 permits an output from device 300. For example, output 335 may include a speaker, an output port, and/or some other type of auditory output component).

Regarding claim 11, Caceres teaches a method, comprising: 
executing, via a processor of a distributed communication controller, application instructions that provide communication services to a wearable device of a user in physical proximity to the distributed communication controller without requiring execution of an application by the wearable device
([0027] End device 180 includes a wearable device 
[0035] After establishing a connection with a wireless station, that end device 180 connects to MEC site 135-1 and the wireless resources handover service is triggered. MEC site 135-1 requests that end device 180 provide navigation information to MEC 130-1
[0040] A mobility control message including an indication of whether the application is stateless is sent to the candidate MEC site 135 (e.g., MEC site 135-1) to be used at the beginning of predetermined route 215, and the MEC site 135-1 sends the mobility control message to its neighboring MEC site(s) 135 that are in predetermined route 215 (e.g., MEC site 135-2, MEC site 135-3, etc.))
(The MEC 135-1, which communicates with end device/wearable device, indicates application stateless (stateless = application not yet executed))
[0044] Device 300 includes MEC 135, which includes Fig. 3 processor 310); 
determining, via the processor, a location of the wearable device relative to the distributed communication controller and an adjacent distributed communication controller
([0031] and Fig. 2 MEC sites 135 connected to each other in a mesh configuration (or another type of configuration) that enables each MEC site 135 to have knowledge of and/or connectivity to its nearest neighboring MEC site(s) 135
(MEC 135-1, adjacent to neighbor MEC 135-2)
[0036] and Fig. 2 Scheduler 140 (e.g., executing on MEC site 135-1) calculates predetermined route 215 for end device 180 based on the physical location of wireless resources such as MECs 135, based on a starting location of end device 180 and selected from multiple prospective routes end device 180 takes to the identified destination
(The scheduler of MEC 135-1 determines the location of the end device/wearable device along its route, relative to the physical location of MECs that include the neighboring MEC 135-2)), 
wherein a communications range of the distributed communication controller and the adjacent distributed communication controller overlap
(Fig. 2 illustrates communication range of MEC 135-1, which includes range of cell 210-5, as depicted by dotted line, overlaps with communication range of neighboring MEC 135-2, which includes range of cell 210-6, as depicted by dotted line
(ranges cell 210-5 and cell 210-6 overlap)); 
determining, via the processor based on the location of the wearable device, that the wearable device is in a handoff zone disposed between the distributed communication controller and the adjacent distributed communication controller
([0037] Scheduler 140 of MEC 135-1 determines that route segment 215-1 begins with end device 180 connecting to wireless station 110-5 upon entering cell 210-5, and select wireless station 110-6 as a target for handover upon entering cell 210-6 (involving an inter-MEC handover between MEC site 135-1 and MEC site 135-2)
(when end device/wearable device enters location of cell 210-6, handover between MEC 135-1 and MEC 135-2)); 
sending, via the processor, communication information for the communication services and the wearable device to the adjacent distributed communication controller
([0040] A mobility control message identifying the selected handover target cells 210/wireless stations 110 (e.g., series) and the associated MEC sites 135, an identifier for end device 180, connectivity information (e.g., estimated time of connection), a list of the resources (e.g., computing resources; bandwidth; etc.) is sent to the candidate MEC site 135 (e.g., MEC site 135-1) to be used at the beginning of predetermined route 215, and the MEC site 135-1 sends the mobility control message to its neighboring MEC site(s) 135 that are in predetermined route 215 (e.g., MEC site 135-2, MEC site 135-3, etc.)).
Caceres does not teach 
ceasing, via the processor, providing the communication services to the wearable device after a communication connection is established between the adjacent distributed communication controller and the wearable device and the adjacent distributed communication controller executes the application instructions continuing to provide the communication services to the wearable device.
In the same field of endeavor, Khasnabish teaches the limitations not taught by Caceres, including	
ceasing, via the processor, providing the communication services to the wearable device after a communication connection is established between the adjacent distributed communication controller and the wearable device and the adjacent distributed communication controller executes the application instructions continuing to provide the communication services to the wearable device
([0040] Service optimization controller 105 triggers the transfer of the state for the particular stateful service accessed by UE 101 from MEC 111-1 to MEC 111-2.  Service optimization controller 105 delays transferring the service state until UE 101 is handed off from 4G RAN 107, UE 101 disconnects from 4G RAN 107, and/or UE 101 stops or pauses access to the particular stateful service when connected to 4G RAN 107
[0042] UE 101 continues and/or resumes the particular stateful service access using the spectrum allocated by 5G RAN 109 and localized state access and/or service execution at MEC 111-2
[0122] UE includes wearable device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Caceres, which includes providing handover of a service to wearable device, to include Khasnabish’s teaching of providing handover of a service to wearable device, discontinuing service at one controller and the continuing/resuming service at a neighbor controller, for the benefit of having the total of the first and second amounts of latency may satisfy the latency and/or performance requirements of the particular stateful service (see [0042]).

Regarding claim 12, Caceres, in view of Khasnabish, teaches the method of claim 11.
Khasnabish further teaches
wherein the communication services provided to the wearable device are uninterrupted between the execution of the application instructions by the distributed communication controller and by the adjacent distributed communication controller
([0040] Service optimization controller 105 delays transferring the service state until UE 101 is handed off from 4G RAN 107, and/or UE 101 stops or pauses access to the particular stateful service when connected to 4G RAN 107
[0042] UE 101 continues and/or resumes the particular stateful service access using the spectrum allocated by 5G RAN 109 and localized state access and/or service execution at MEC 111-2
[0122] UE includes wearable device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Caceres, in view of Khasnabish, which includes providing handover of a service to wearable device, to include Khasnabish’s teaching of providing handover of a service to wearable device, discontinuing service at one controller and the continuing/resuming service at a neighbor controller, for the benefit of having the total of the first and second amounts of latency may satisfy the latency and/or performance requirements of the particular stateful service (see [0042]).


	Regarding claim 18, Caceres teaches 
 
a communication system, comprising: 
a first distributed communication controller having a first installation location and a first communication range in an enterprise facility
(Fig. 2 MEC sites include MEC 135-2
[0022] MEC network 130 includes a cloud computing platform.  MEC sites 135 include the various types of network devices that may be resident in MEC network 130); and 
a second distributed communication controller having a second installation location and a second communication range in the enterprise facility
(Fig. 2 MEC sites include MEC 135-1
[0022] MEC network 130 includes a cloud computing platform.  MEC sites 135 include the various types of network devices that may be resident in MEC network 130);
wherein the first communication range and the second communication range overlap in at least one co-communication region
(Fig. 2 illustrates communication range of MEC 135-1, which includes range of cell 210-5, as depicted by dotted line, overlaps with communication range of neighboring MEC 135-2, which includes range of cell 210-6, as depicted by dotted line
(ranges cell 210-5 and cell 210-6 overlap)), and 
wherein the second distributed communication controller comprises
([0044] Device 300 includes MEC 135, which includes): 
a communications interface
(Fig. 3 communication interface 325); 
a processor coupled to the communications interface
(Fig. 3 processor 310, coupled to the communication interface 325); and 
a memory coupled to and readable by the processor and storing therein instructions that, when executed by the processor, cause the processor to
([0047] Processor 310 accesses instructions from memory/storage 315): 
execute application instructions that provide communication services to a wearable device of a user in physical proximity to the second distributed communication controller without requiring execution of an application by the wearable device
([0027] End device 180 includes a wearable device
[0035] After establishing a connection with a wireless station, that end device 180 connects to MEC site 135-1 and the wireless resources handover service is triggered. MEC site 135-1 requests that end device 180 provide navigation information to MEC 130-1
[0040] A mobility control message including an indication of whether the application is stateless is sent to the candidate MEC site 135 (e.g., MEC site 135-1) to be used at the beginning of predetermined route 215, and the MEC site 135-1 sends the mobility control message to its neighboring MEC site(s) 135 that are in predetermined route 215 (e.g., MEC site 135-2, MEC site 135-3, etc.))
(The MEC 135-1, which communicates with end device/wearable device, indicates application stateless (stateless = application not yet executed))); 
determine a location of the wearable device relative to the first installation location and the second installation location
([0031] and Fig. 2 MEC sites 135 connected to each other in a mesh configuration (or another type of configuration) that enables each MEC site 135 to have knowledge of and/or connectivity to its nearest neighboring MEC site(s) 135
(MEC 135-1, adjacent to neighbor MEC 135-2)
[0036] and Fig. 2 Scheduler 140 (e.g., executing on MEC site 135-1) calculates predetermined route 215 for end device 180 based on the physical location of wireless resources such as MECs 135, based on a starting location of end device 180 and selected from multiple prospective routes end device 180 takes to the identified destination
(The scheduler of MEC 135-1 determines the location of the end device/wearable device along its route, relative to the physical location of MECs that include the neighboring MEC 135-2)); 
determine, based on the location of the wearable device, that the wearable device is in a handoff zone disposed in the at least one co-communication region
([0037] Scheduler 140 of MEC 135-1 determines that route segment 215-1 begins with end device 180 connecting to wireless station 110-5 upon entering cell 210-5, and select wireless station 110-6 as a target for handover upon entering cell 210-6 (involving an inter-MEC handover between MEC site 135-1 and MEC site 135-2)
(when end device/wearable device enters location of cell 210-6, handover between MEC 135-1 and MEC 135-2)); 
send, via the communications interface, communication information for the communication services and the wearable device to the first distributed communication controller
([0040] A mobility control message identifying the selected handover target cells 210/wireless stations 110 (e.g., series) and the associated MEC sites 135, an identifier for end device 180, connectivity information (e.g., estimated time of connection), a list of the resources (e.g., computing resources; bandwidth; etc.) is sent to the candidate MEC site 135 (e.g., MEC site 135-1) to be used at the beginning of predetermined route 215, and the MEC site 135-1 sends the mobility control message to its neighboring MEC site(s) 135 that are in predetermined route 215 (e.g., MEC site 135-2, MEC site 135-3, etc.)). 
Caceres does not teach
cease providing the communication services to the wearable device after a communication connection is established between the first distributed communication controller and the wearable device and the first distributed communication controller executes the application instructions continuing to provide the communication services to the wearable device.

In the same field of endeavor, Khasnabish teaches the limitations not taught by Caceres, including
cease providing the communication services to the wearable device after a communication connection is established between the first distributed communication controller and the wearable device and the first distributed communication controller executes the application instructions continuing to provide the communication services to the wearable device
([0040] Service optimization controller 105 triggers the transfer of the state for the particular stateful service accessed by UE 101 from MEC 111-1 to MEC 111-2.  Service optimization controller 105 delays transferring the service state until UE 101 is handed off from 4G RAN 107, UE 101 disconnects from 4G RAN 107, and/or UE 101 stops or pauses access to the particular stateful service when connected to 4G RAN 107
[0042] UE 101 continues and/or resumes the particular stateful service access using the spectrum allocated by 5G RAN 109 and localized state access and/or service execution at MEC 111-2
[0122] UE includes wearable device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Caceres, which includes providing handover of a service to wearable device, to include Khasnabish’s teaching of providing handover of a service to wearable device, discontinuing service at one controller and the continuing/resuming service at a neighbor controller, for the benefit of having the total of the first and second amounts of latency may satisfy the latency and/or performance requirements of the particular stateful service (see [0042]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caceres, in view of Khasnabish, and further in view of Byun, et al (US PG Publication 2020/0322847), hereafter Byun.

Note: As shown below, the specification does not define the “address”, for example as an IP address or MAC address, etc.  So, “address of a communication channel” is interpreted as just a channel, and since the frequency/channel is included in the HO request message, the limitation is taught by Byun

[0186] The method 1800 proceeds by the first distributed communication controller 112A sending communication information for communication services provided to the communication device 116 and/or information about the communication device 116 to the adjacent second distributed communication controller 112B (step 1820). This communication information and information about the communication device 116 may be used to transfer call processing, application execution, and/or the providing of enterprise communication services from the first distributed communication controller 112A to the adjacent second distributed communication controller 112B. The communication information may comprise an identification of the communication device 116 and an address of a communication channel used by the first distributed communication controller 112A in providing communication services to the communication device 116.


Regarding claim 7, Caceres, in view of Khasnabish, teaches the distributed communication controller of claim 1.
 Caceres, in view of Khasnabish, does not teach
wherein the communication information comprises an identification of the wearable device and an address of a communication channel used by the distributed communication controller in providing the communication services to the wearable device.
In the same field of endeavor, Byun teaches the limitations not taught by Caceres, in view of Khasnabish, including
wherein the communication information comprises an identification of the wearable device and an address of a communication channel used by the distributed communication controller in providing the communication services to the wearable device
([0088] Step 3: The source gNB issues a Handover Request message to the target gNB with information to prepare the handover, including at least the the cell radio network temporary identifier of the UE in the source gNB, basic AS-configuration including DL Carrier Frequency (frequency used to communicate with UE over the downlink)
[0048] UE includes a wearable device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Caceres, in view of Khasnabish, which includes providing handover of a service to wearable device, to include Byun’s teaching of providing handover of a service to wearable device, by providing wearable device identifier and channel information to an adjacent distributed communication controller, for the benefit of supporting conditional handover and avoiding unnecessary signaling and data forwarding to target base stations to which the wireless device is not connected (see [0026]).

Allowable Subject Matter
Claims 3-6, 8, 13-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rugeland, et al (US PG Publication 2022/0150768), hereafter Rugeland, teaches, during handover, a wireless device configured to receive, from a first access network, control signaling indicating that the wireless device is to suspend a connection with the first access network and indicating a notification area within which the wireless device is allowed to move.
Huang (US PG Publication 2017/0086120) teaches determining a movement path and a position of a UE, in advance before the UE arrives at a position/position range at which the switching of a voice communication mode should be performed, so as to avoid relatively poor communication quality or even an interrupted communication service caused by a state that a normal switching process cannot be completed in a short time. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached Mondays through Fridays between 7:30 am and 2 pm and between 3:30 pm and 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641